Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are pending in the application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on January 11, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the language “the same neighborhood as the CPE device” renders the claim indefinite because the boundary of “same neighborhood” cannot be determined, and it is not clear which devices would be encompassed in “the same neighborhood.”  For instance, the language could be intended as devices on the same street, block, zip code, etc… The metes and bounds of the claim cannot be clearly established.
Regarding claim 7, there is insufficient antecedent basis for “the second information.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over McElhinney US Patent Publication No. 2016/0155098 (“McElhinney”) in view of Lazar et al. US Patent Publication No. 2018/0359597 (“Lazar’).

Regarding claim 1, McElhinney teaches an electronic device, comprising:
one or more processors: and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
determining, based upon first information not corresponding to a current state of device, a health score for the device (para. [0058] assets… any device configured to perform one or more operations.  para. [0122] analyze historical operating data for a group of one or more assets… model.  para. [0157] identified set of operating data into the model… convert this likelihood into the health metric), wherein the health score is determined using a machine learning system (para. [0012] model defined in the machine learning phase to determine the "health score");
based upon a comparison between the health score and a threshold, determining whether the device is defective (para. [0172] health metric reaches a threshold value.  para. [0117] “health score”… indicates whether a failure will occur); and
in response to determining that the device is defective, outputting information indicating that the device is defective (para. [0173] warning or alert.  para. [0175] generate a work order to repair the asset 200, repair).

Lazar comes from a similar field of endeavor of managing devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElhinney by further including the determining the health of CPE devices as disclosed by Lazar such that the assets managed by McElhinney include CPE devices.  One of ordinary skill in the art would have been motivated to do so because McElhinney describes that the devices can be any device to perform operations, and it would have been beneficial to apply McElhinney’s management based on machine learning for CPE devices for maintenance of commonly used devices, such as routers, switches, gateways, and set-top boxes.

Regarding claim 12, McElhinney teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device, the one or more programs including instructions for:
determining, based upon first information not corresponding to a current state of a device, a health score for the device (para. [0058] assets… any device configured to perform one or more operations.  para. [0122] analyze historical operating data for a group of one or more assets… model), a health score for the device (para. [0157] identified set of operating data into the model… convert this likelihood into the health metric), wherein the health score is determined using a machine learning system (para. [0012] model defined in the machine learning phase to determine the "health score");

in response to determining that the device is defective, outputting second information indicating that the device is defective (para. [0173] warning or alert.  para. [0175] generate a work order to repair the asset 200, repair).
McElhinney does not expressly teach that the device is a customer premises equipment (CPE) device.  Lazar discloses determining whether a CPE device is defective (para. [0034] CPE profiler 310 determines hardware and software characteristics of a device.  determine when a device was restarted, the frequency of restarts, and when the device was last updated.  para. [0035] collects and analyzes CPE device activity.  para. [0036] determine whether a CPE device is health or unhealthy, operating abnormally).
Lazar comes from a similar field of endeavor of managing devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElhinney by further including the determining the health of CPE devices as disclosed by Lazar such that the assets managed by McElhinney include CPE devices.  One of ordinary skill in the art would have been motivated to do so because McElhinney describes that the devices can be any device to perform operations, and it would have been beneficial to apply McElhinney’s management based on machine learning for CPE devices for maintenance of commonly used devices, such as routers, switches, gateways, and set-top boxes.

Regarding claim 13, McElhinney teaches a method, comprising:
determining, based upon first information not corresponding to a current state of a device, a health score for the device, a health score for the device (para. [0058] assets… any device configured to perform one or more operations.  para. [0122] analyze historical operating data for a group of one or more 
based upon a comparison between the health score and a threshold, determining whether the device is defective (para. [0172] health metric reaches a threshold value.  para. [0117] “health score”… indicates whether a failure will occur); and
in response to determining that the device is defective, outputting second information indicating that the device is defective (para. [0173] warning or alert.  para. [0175] generate a work order to repair the asset 200, repair).
McElhinney does not expressly teach that the device is a customer premises equipment (CPE) device.  Lazar discloses determining whether a CPE device is defective (para. [0034] CPE profiler 310 determines hardware and software characteristics of a device.  determine when a device was restarted, the frequency of restarts, and when the device was last updated.  para. [0035] collects and analyzes CPE device activity.  para. [0036] determine whether a CPE device is health or unhealthy, operating abnormally).
Lazar comes from a similar field of endeavor of managing devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McElhinney by further including the determining the health of CPE devices as disclosed by Lazar such that the assets managed by McElhinney include CPE devices.  One of ordinary skill in the art would have been motivated to do so because McElhinney describes that the devices can be any device to perform operations, and it would have been beneficial to apply McElhinney’s management based on machine learning for CPE devices for maintenance of commonly used devices, such as routers, switches, gateways, and set-top boxes.



Regarding claim 6, McElhinney in view of Lazar teach the electronic device of claim 5, wherein the diagnostic data is received from and generated by the CPE device (McElhinney: para. [0157] receive data that reflects the current operating conditions of a given asset.  Lazar: para. [0034] querying the device directly.  determine when a device was restarted, the frequency of restarts, and when the device was last updated.  para. [0035] collects and analyzes CPE device activity, applications currently… used, power health.  para. [0029] log and configuration data from the CPE device. para. [0045] status report).

Regarding claim 8, McElhinney in view of Lazar teach the electronic device of claim 5, wherein the diagnostic data includes configuration information, performance information, a fault indication, a log file, or any combination thereof (McElhinney: para. [0076] operating conditions. para. [0157] receive data that reflects the current operating conditions of a given asset.  Lazar: para. [0034] hardware and software characteristics… querying the device directly.  determine when a device was restarted, the frequency of restarts, and when the device was last updated.  para. [0035] collects and analyzes CPE device activity, applications currently… used, power health.  para. [0029] log and configuration data from the CPE device. para. [0045] status report).



Regarding claim 10, McElhinney in view of Lazar teach the electronic device of claim 1, wherein the machine learning system is trained using diagnostic data generated by other CPE devices (McElhinney: para. [0122] analyze historical operating data for a group of one or more assets to identify past occurrences of a given failure from the set of failures. Lazar: para. [0036] CPE device).

Regarding claim 11, McElhinney in view of Lazar teach the electronic device of claim 1 wherein the first information includes diagnostic data for the CPE device at other times, diagnostic data for other CPE devices related to the CPE device, technical specifications of the CPE device, or per-equalization parameters obtained by the CPE device.  McElhinney discloses diagnostic data for the device at other times (para. [0130] historical operating data for a group of one or more assets).  Lazar discloses technical specifications of the CPE device (para. [0034] hardware and software characteristics… determine when a device was restarted, the frequency of restarts).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over McElhinney in view of Lazar and Voshi et al. US Patent Publication No. 2014/0369208 (“Voshi”).


Voshi teaches first information comprises data provided by a first device located within the same household as a CPE device (see fig. 1, para. [0013] one or more CPE devices at customer premise.  para. [0020] identify one or more other CPE devices 115 that share… para. [0021] customer premise 110 at which one or more CPE devices 115 are installed… identify a subset of CPE devices 115… para. [0022] the network monitoring service 145 can collect data from an identified subset of CPE devices 115).
Voshi comes from a similar field of endeavor of managing devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McElhinney and Lazar with Voshi’s disclosure of obtaining data provided by another CPE device located within the same household as a CPE device.  One of ordinary skill in the art would have been motivated to do so because Voshi would have provided a benefit of determining a source of problems based on evaluation of other devices, which would prevent time spent on resolving an issue that may not exist.

Regarding claim 3, McElhinney does not teach the electronic device of claim 1, wherein the first information comprises first data provided by a first device located within the same household as the CPE device and second data provided by a second device located within the same neighborhood as the CPE device.
Voshi teaches first data provided by a first device located within the same household as the CPE device and second data provided by a second device located within the same neighborhood as the CPE device (see fig. 1, para. [0013] one or more CPE devices at customer premise.  para. [0020] identify one or more other CPE devices 115 that share… para. [0021] customer premise 110 at which one or more CPE devices 115 are installed… identify a subset of CPE devices 115… neighboring CPE devices.  para. 
Voshi comes from a similar field of endeavor of management of devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McElhinney and Lazar with Voshi’s disclosure of obtaining data provided by another CPE device located within the same household as a CPE device and data from a neighboring CPE device.  One of ordinary skill in the art would have been motivated to do so because Voshi would have provided a benefit of determining a source of problems based on evaluation of other devices, which would prevent time spent on resolving an issue that may not exist.

Regarding claim 4, McElhinney in view of Lazar and Voshi teach the electronic device of claim 3, wherein the first and second devices are both CPE devices (Voshi: see fig. 1, para. [0013] one or more CPE devices at customer premise.  para. [0021] customer premise 110 at which one or more CPE devices 115 are installed… identify a subset of CPE devices 115… neighboring CPE devices).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McElhinney in view of Lazar and Maes et al. US Patent Publication No. 2019/0268214 (“Maes”).

Regarding claim 7. The electronic device of claim 5, further comprising: after outputting the second information:  receiving an indication that the CPE device is determined to not be defective (para. [0011] health metric… indicate a probability that no failures.  para. [0172] health metric reaches a threshold value.  This also suggests a health score also may not reach the threshold value); and updating the machine learning system with a training example comprising the diagnostic data (para. [0123] refine the predictive model. para. [0155] update a model…based on a new portion of historical operating data from the asset 200 or from other assets).

Maes comes from a similar field of endeavor of management of devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of McElhinney and Lazar with Maes’ disclosure of updating the machine learning system in response to an incorrect determination, i.e. device is not defective.  One of ordinary skill in the art would have been motivated to do so because McElhinney describes refining the model, and Maes would have provide a similar benefit of continually improving the machine learning model (para. [0079] continually improve the machine learning automated engine).

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	a) Cherbakov et al. US Patent Publication No. 2019/0196894 (claim 6. receiving feedback from the user about whether the anomaly was correctly detected or incorrectly detected; the first computer utilizing the feedback as a label of the machine learning process)

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445